United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
DEPARTMENT OF THE ARMY, RESEARCH,
DEVELOPMENT & ENGINEERING
COMMAND, Moffett Field, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0256
Issued: May 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 15, 2018 appellant filed a timely appeal from a September 24, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish ratable hearing loss,
warranting a schedule award.
FACTUAL HISTORY
On April 25, 2018 appellant, then a 60-year-old engineering technician, filed an
occupational disease claim (Form CA-2) for hearing loss. He identified April 19, 2018 as the date
1

5 U.S.C. § 8101 et seq.

he became aware of his condition, and April 23, 2018 as the date when he first realized it was
related to factors of his federal employment. Appellant attributed his hearing loss to exposure to
jet engines, hydraulic pumps, helicopter rotor systems, and power tools while in the performance
of duty.
OWCP received the results of audiograms administered by the employing establishment
between May 22, 1985 and October 18, 2013. It also received April 19, 2018 audiogram results
and a position description for appellant’s position of an engineering technician.
In response to a May 15, 2018 OWCP development letter, G.F., the Chief of the Wind
Tunnel Operations Branch, indicated in a letter dated May 24, 2018, that the employing
establishment agreed that appellant was exposed to high levels of noise during the course of his
career. He explained that the work sites involved high levels of noise, including that from jet
engines, helicopter rotor systems, wind tunnel fan drives, motor generators, hydraulic units, high
pressure air, power tools, and other machinery. G.F. estimated appellant’s noise exposure to be,
on average, an approximate four hours per day, two-to-three days per week. He further indicated
that the employing establishment provides employees with ear protection, and that appellant would
continue to be exposed to noise until his retirement on May 31, 2018. With his letter, G.F. also
included appellant’s Notification of Personnel Action (SF-50), Personal Qualification Statement
(SF-171), and his appointment affidavits from May 28, 1985, as well as duplicate copies of the
May 2004 letter and its attachments from the employing establishment’s health unit.
On June 5, 2018 OWCP prepared a statement of accepted facts (SOAF), which indicated
that appellant worked as an engine mechanic with the U.S. Navy between 1976 and 1980, a jet
engine repairer with the Naval Air Rework Facility between 1982 and May 1985, and in his current
position between May 1985 and May 31, 2018.
OWCP referred appellant for additional audiometric testing and a second opinion
examination by Dr. Barry C. Baron, a Board-certified otolaryngologist. An August 23, 2018
audiogram noted losses at the frequencies of 500, 1,000, 2,000, and 3,000 Hertz (Hz). The left ear
losses were recorded as 5, 0, 5, and 40 decibels (dBs); the right ear losses were recorded as 10, 10,
15, and 45 dBs. In his report, Dr. Baron diagnosed appellant with bilateral sensorineural hearing
loss and tinnitus. He checked the box indicating his belief that these mild left ear hearing losses
were due to noise exposure encountered within appellant’s employment. In the audiological
evaluation section of Dr. Baron’s report, the monaural hearing impairment for the right ear was
calculated as zero percent, and the left ear calculation was the same. As a result, he determined
that appellant had zero percent binaural hearing impairment.
By decision dated September 7, 2018, OWCP accepted appellant’s claim for “bilateral
noise effects on the inner ear.” It further advised him that the record established that he would
benefit from the use of hearing aids. Lastly, OWCP indicated that appellant should file for a claim
for a schedule award.
On September 10, 2018 appellant submitted a claim for a schedule award (Form CA-7).
On September 18, 2018 OWCP routed the case to its district medical adviser (DMA) to
determine whether appellant had ratable employment-related hearing impairment.

2

In a report dated September 20, 2018, Dr. Jeffrey M. Israel, a Board-certified
otolaryngologist serving as a DMA, noted that appellant had served in the Federal Government
between 1982 and May 2018, first as an engine mechanic and jet engine repairer before becoming
an engineering technician. He reviewed the series of audiograms dating back to May 1985, and
noted the progressive sensorineural hearing loss over time. Based on the findings from the second
opinion report by Dr. Baron, Dr. Israel determined that appellant did not have ratable hearing loss
based on the August 23, 2018 audiogram. Specifically, he determined that the monaural hearing
loss of each ear was zero percent and resulted in binaural loss of zero percent, and thus the hearing
loss was not ratable under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).2 Dr. Israel concluded his report by
suggesting authorization for hearing aids, and that appellant undergo yearly audiograms and utilize
noise protection for his ears.
By decision dated September 24, 2018, OWCP denied appellant’s claim for a schedule
award. It explained that under the A.M.A., Guides, appellant’s hearing loss was not sufficiently
severe to be considered ratable for purposes of a schedule award.
LEGAL PRECEDENT
Section 8107 of FECA3 sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA, however,
does not specify the manner by which the percentage loss of a member, function or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. The implementing
regulations have adopted the A.M.A., Guides as the appropriate standard for evaluating schedule
losses.5 Effective May 1, 2009, schedule awards are determined in accordance with the sixth
edition of the A.M.A., Guides (2009).6
Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each frequency are
added up and averaged.7 Then, the “fence” of 25 dBs is deducted because, as the A.M.A., Guides
points out, losses below 25 dB result in no impairment in the ability to hear everyday speech under
everyday conditions.8 The remaining amount is multiplied by a factor of 1.5 to arrive at the
2

A.M.A., Guides (6th ed. 2009).

3

5 U.S.C. § 8101 et seq.

4

For complete loss of hearing of one ear, an employee shall receive 52 weeks’ compensation. 5 U.S.C.
§ 8107(c)(13). For complete loss of hearing of both ears, an employee shall receive 200 weeks’ compensation. Id.
5

20 C.F.R. § 10.404.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5 (March 2017).
7

See Section 11.2, Hearing and Tinnitus, A.M.A., Guides 248-51 (6th ed. 2009).

8

Id. at 250.

3

percentage of monaural hearing loss.9 The binaural loss is determined by calculating the loss in
each ear using the formula for monaural loss, the lesser loss is multiplied by five, and then added
to the greater loss and the total is divided by six to arrive at the amount of the binaural hearing
loss.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, warranting a schedule award.
In an August 23, 2018 report, second opinion physician Dr. Baron noted losses at the
frequencies of 500, 1,000, 2,000, and 3,000 Hz. The left ear losses were recorded as 5, 0, 5, and
40 dBs and the right ear losses were recorded as 10, 10, 15, and 45 dBs. Dr. Baron found zero
percent monaural hearing impairment for the right and left ears. As a result, he found zero percent
binaural hearing impairment.
OWCP’s DMA, Dr. Israel, on September 20, 2018, reviewed the case record, including the
findings of Dr. Baron, and determined that appellant’s right ear hearing loss resulted in an average
loss of 20 (80 ÷ 4) dBs, and the left ear loss averaged 12.5 (50 ÷ 4) dBs. After subtracting the 25
dB fence, both the right ear and left ear losses were reduced to zero. When multiplied by 1.5, the
resulting monaural loss in each ear was zero percent. Dr. Israel therefore found a total of zero
percent binaural hearing loss.
The Board finds that there is no current medical evidence of record sufficient to establish
ratable hearing loss under OWCP’s standardized procedures for rating hearing impairment.
Although appellant has an employment-related hearing loss, it is not sufficiently severe to be
ratable for schedule award purposes.11 As the August 23, 2018 audiogram did not demonstrate
that appellant’s hearing loss was ratable, he is not entitled to a schedule award.
Appellant may request a schedule award or increased schedule award at any time based on
medical evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, warranting a schedule award.

9

Id. at 250-51.

10

Id. at 251.

11

See B.E., Docket No. 18-1785 (issued April 1, 2019); R.S., Docket No. 18-1524 (issued February 5, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

